—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner violated inmate rule 113.12 (7 NYCRR 270.2 [B] [14] [iii] [use of controlled substance]) is supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s contentions that the Hearing Officer was not impartial and that the outcome of the hearing was based upon that lack of impartiality are not supported by the record (see, Matter of Dawes v Selsky, 242 AD2d 907; Matter of McCoy v Leonardo, 175 AD2d 358, 359). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Livingston County, Cicoria, J.) Present—Lawton, J. P., Hayes, Doerr, Balio and Fallon, JJ.